Citation Nr: 1706762	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left foot disabilities.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Prior certification to the Board, the appeal was transferred to the RO in Newark, New Jersey.

This matter was previously before the Board in May 2010, January 2012, and January 2016, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Here, the Board has remanded the issue on appeal several times in an attempt to obtain an adequate opinion addressing the Veteran's secondary service connection claim for a low back disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  Most recently, in January 2016, the Board found a May 2014 VA examination did not comply with its January 2012 remand directives because the opinion included in the examination report did not address the aggravation prong of a secondary service connection claim as directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's January 2016 remand, the AOJ scheduled the Veteran for a new VA examination in March 2016 to obtain the opinion.  The March 2016 VA examiner did not provide the opinion requested by the Board because he determined the Veteran does not have a current low back disability, even though degenerative joint disease of the lumbar spine and lumbar disc herniation at the L5 through S1 vertebrae were confirmed during prior examinations in the appeal.  The Board notes the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability has resolved.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The March 2016 examination report does not address this for the claimed low back disability and, as previously noted, does not include the aggravation opinion requested by the Board.  Thus, the March 2016 VA examination report is inadequate to make an informed decision on the Veteran's claim and does not constitute substantial compliance with the Board's prior remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to obtain an opinion addressing the theory of secondary service connection for his service connection claim for a low back disability.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was either caused or aggravated by his service-connected left foot disabilities.  The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's secondary service connection claim for a low back disability.  The opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the low back disability prior to aggravation by the service-connected disability.

In the context of the opinion, the examiner must address the Veteran's contention that he has developed an altered gait because of his service-connected left foot disabilities to the extent that his altered gait has either caused or aggravated his low back disability.

If the examiner determines the Veteran does not have a current low back disability upon examination, the examiner must address whether the previously diagnosed low back disabilities, to include degenerative joint disease of the lumbar spine and lumbar disc herniation at the L5 through S1 vertebrae, found to be present in the appeal period (i.e., since October 2004) were diagnosed in error or have resolved.  If a low back disability is determined to have been present at any point in the appeal period (i.e., since October 2004), the examiner must provide the opinion requested above, even if the disability has since resolved.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

